JORGENSON, Judge.
Sherry Kloster appeals from an order of the trial court adjudicating her incompetent by reason of her paraplegia.1 Kloster contends, and we agree, that the trial court’s refusal to hear testimony from two expert witnesses concerning Kloster’s physical ability to take care of herself constituted a denial of due process. We, therefore, vacate the order imposing a guardianship and *197remand for further proceedings.2
Reversed and remanded.

. We recognize that an individual who suffers from a lifelong illness or injury such as that involved here is subject to the draconian proposition of being forever barred from managing her own affairs. Because we reverse on other grounds we explicitly do not reach the question whether the evidence presented thus far is sufficiently clear and convincing to impose a guardianship.


. Our remand is without prejudice to Kloster to develop further her argument concerning the guardianship statute's facial validity with respect to physical incompetence. All parties concede that Kloster is mentally competent.